DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18), claim 2 from species A, and claim 14 from species B in the reply filed on May 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since Applicant elected Group 1, claim 2 from species A and claim 14 from species B, claims 4-8, 13, and 19-20 are withdrawn from further consideration.

Drawings
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figure 8B.
The drawings are not in compliance with 37 CFR 1.84 because figures 6A, 8B, 11 contain figure or view numbers that have incorrect orientation. Reference characters, sheet numbers, and view numbers must be oriented in the same direction as the view. See 37 CFR 1.84(p)(1).
Reference numbers, “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  37 CFR 1.84(p)(3). 
In Fig. 1A, #A, B, CE, WE2, RE, WE1, 106, and 108
In Fig. 5B #A, B, CE, WE2, RE, WE1, ASIC/MCU, and 118
In Fig. 6A #A, B, WE2, WE1, RE, and CE
In Fig. 6C, #A, B, 660, V, and Check (input check)
In Fig. 6D, #A and Conductive track
In Fig. 6F #Front Side contacts 682, PCBA pad 118, 660, 650, ASIC, V, check, A, and B
In Fig. 6H #conductive track 660, 118, ASIC, A, B, T, and 105
In Fig. 8A #WE2, WE1, RE, S, CE
In Fig. 10 #Ta and Tb
In Fig. 11 #WE2, WE1, RE, and CE
In Fig. 12 #A, B, CE, WE2, RE, and WE1
“Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  37 CFR 1.84(q).  
In Fig. 1A, the reference numbers 106 and 108 should be underlined.
In Fig. 1C, the reference number 108 should be underlined.
In Fig. 1E, the reference numbers 154, 150, 156, and PCBA should be underlined.
In Fig. 5B, the reference number ASIC/MCU should be underlined.
In Fig. 6F, the reference number ASIC should be underlined.
In Fig. 6H, the reference number ASIC should be underlined.
In Figs. 9A-9B, the reference number MCU or ASIC should be underlined.
The drawings are objected to because (they) or (broken lines) do not comply with 37 CFR 1.84(l). "Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction." 37 CFR 1.84(l).
The drawings are objected to because, in Figs. 1A-1D, Fig. 2, 5B, Fig. 6A-H, 8A-B, Fig. 11-12, the drawings do not have satisfactory reproduction characteristics. "All drawings must be made by a process which will give them satisfactory reproduction characteristics." 37 CFR 1.84 (I).
Figs. 1A-1D, Fig. 2, 4, 5B, Fig. 6A-H, 8A-B, Fig. 11-12 are not “made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”  37 CFR 1.84(l).  
The photographs in Figs. 1A, 5B, 6B-6C, 6E-H do not appear to be “the only practicable medium for illustrating the claimed invention.” 37 CFR 1.84(b)(1).  
The use of shading in Fig. 5C and 9A-B does not appear to “[aid] in understanding the invention.” 37 CFR 1.84(m).
Reference numbers 134 in Fig. 1D, and all references letters in Fig. 4, Fig 5B, Fig. 7, Fig. 10, and Fig. 12 should have lead lines extending to the indicated feature.  37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halac (US20190117133; cited by Applicant).
Regarding claim 1, Halac discloses an analyte sensor apparatus (Paragraph [0006], “There are various steps in the manufacturing process of an analyte sensor such as a continuous analyte sensor for which temporary mechanical and electrical connections between the sensor and manufacturing equipment such as testing and/or calibration equipment are used”), comprising: a sensing portion (sensor #400) including: one or more electrodes including a working electrode (Paragraph [0050], “The method comprises mechanically and electrically connecting a proximal portion of an elongated conductor to a conductive portion of an intermediate body, and after the connecting, coating a distal portion of the elongated conductor with a polymer membrane to form an analyte sensor having a working electrode region configured to support electrochemical reactions for analyte detection in the distal portion of the elongated conductor”); an analyte sensing layer on the working electrode (Paragraph [0050], “The method comprises mechanically and electrically connecting a proximal portion of an elongated conductor to a conductive portion of an intermediate body, and after the connecting, coating a distal portion of the elongated conductor Swith a polymer membrane to form an analyte sensor having a working electrode region configured to support electrochemical reactions for analyte detection in the distal portion of the elongated conductor”), wherein the analyte sensing layer detectably alters an electrical current at the working electrode in a presence of an analyte (Paragraph [0142], “Because for each glucose molecule metabolized, there is a proportional change in the co-reactant O2 and the product H2O2, one can use an electrode to monitor the current change in either the co-reactant or the product to determine glucose concentration”); and a plurality of contacts (Fig. 4B #410 and #412) for electrically connecting the one or more electrodes to a printed circuit board assembly (PCBA) (Paragraph [0250], “FIG. 13C shows an exploded view of the wearable assembly 600. Various electronic components such as the potentiostat 210 and other components illustrated in FIG. 2 may be mounted on or to an electronics assembly substrate 530, typically some form of printed circuit board. It is contemplated that sensor carrier 402 has an electrical coupling with electronics assembly substrate 530. Various methods may be used to establish electrical connection (e.g. pins, solder, conductive elastomer, conductive adhesive, etc.) between one or more contacts of pre-connected sensor 400, such as external contacts 410 and 412 and electronics assembly substrate 530”); and wherein: a circuit comprising one or more of the contacts detects an electrical connection between the one or more of the contacts and the PCBA (Paragraph [0216], “ As described in further detail hereinafter, external contacts 410 and 412 may be configured to electrically interface with sensor electronics 112 in wearable device 600”) without requiring exposure of the sensor portion to a fluid (Paragraph [0227], “The pre-connected analyte sensor 400 may be connected to one or more testing stations 5002 having processing circuitry 5012 configured to perform testing operations with sensor 138 to verify the operational integrity of sensor 138. Testing operations may include verifying electrical properties of a sensor 138, verifying communication between a working electrode and contact 408, verifying communication between a reference electrode or additional electrodes and contact 406, and/or other electronic verification operations for sensor 138”); and the PCBA comprises one or more processors (Paragraph [0190], “The telemetry module 232 may be operably connected to processor module 214 and may provide the hardware, firmware, and/or software that enable wireless communication between the sensor electronics 112 and one or more other devices, such as display devices, processors, network access devices, and the like” & Paragraph [0250], “FIG. 13C shows an exploded view of the wearable assembly 600. Various electronic components such as the potentiostat 210 and other components illustrated in FIG. 2 may be mounted on or to an electronics assembly substrate 530, typically some form of printed circuit board.) for receiving the electrical current and determining a concentration level of the analyte from the electrical current (Paragraph [0142], “Because for each glucose molecule metabolized, there is a proportional change in the co-reactant O2 and the product H2O2, one can use an electrode to monitor the current change in either the co-reactant or the product to determine glucose concentration”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 1 above, and further in view of Bloxam (US4028621).
Regarding claim 2, Halac discloses the analyte sensor apparatus of claim 1.
Halac further discloses the contacts including a first contact (T) (Paragraph [0216] & Fig. 4A, “As shown in FIG. 4A, first internal contact 406 may be electrically coupled to a first external contact 410 and second internal contact 408 may be electrically coupled to a second external contact 412… Although various examples are described herein in which two external contacts 410 and 412 on the sensor carrier are coupled to two corresponding contacts on sensor 138, this is merely illustrative. In other implementations, sensor carrier 402 and sensor 138 may each be provided with a single contact” and the single contact would be the claimed first contact); and the PCBA further including a plurality of sensor connection contacts for electrically connecting the PCBA to the sensing portion, the sensor connection contacts including a second contact (A) and a third contact (B) (Fig. 4a shows external contacts #410 and #412 located on sensor #400 & Paragraph [0216] “Furthermore, external contacts 410 and 412 may be configured to electrically interface with processing circuitry of manufacturing equipment such one or more testing stations and/or one or more calibration stations”); and wherein: the sensor portion in operable connection with the PCBA causes the first contact to physically contact both the second contact (A) and the third contact (B) so as to form the electrical connection between the second contact (A) and the third contact (B) (Paragraph [0216] & Fig. 4A, “As shown in FIG. 4A, first internal contact 406 may be electrically coupled to a first external contact 410 and second internal contact 408 may be electrically coupled to a second external contact 412… Although various examples are described herein in which two external contacts 410 and 412 on the sensor carrier are coupled to two corresponding contacts on sensor 138, this is merely illustrative. In other implementations, sensor carrier 402 and sensor 138 may each be provided with a single contact” and the single contact would be the first contact. Thus, the two external contacts are connected to the claimed first contact which form an electrical connection between the second and third contact). 
Halac also discloses the electrical connection comprising a conduction path between the second contact and the third contact formed by the first contact physically contacting both the second contact (A) and the third contact (B) (Paragraph [0227], “The pre-connected analyte sensor 400 may be connected to one or more testing stations 5002 having processing circuitry 5012 configured to perform testing operations with sensor 138 to verify the operational integrity of sensor 138. Testing operations may include verifying electrical properties of a sensor 138, verifying communication between a working electrode and contact 408, verifying communication between a reference electrode or additional electrodes and contact 406, and/or other electronic verification operations for sensor 138” & Paragraph [0250], “Various methods may be used to establish electrical connection (e.g. pins, solder, conductive elastomer, conductive adhesive, etc.) between one or more contacts of pre-connected sensor 400, such as external contacts 410 and 412 and electronics assembly substrate 530”).  
Halac does not explicitly disclose detects the electrical connection.
However, Bloxam discloses detects the electrical connection (Col. 7 lines 10-38, “The magnitude of the test signal applied to the prod member 10 can be determined by the brightness of illumination of the first and second indicator lamps 14 and 17 respectively, when compared with their relative illumination intensity when referenced to the voltage magnitude at either the positive or the negative terminal of the storage battery. If a voltage of smaller magnitude (for example 8 volts) is applied to the test prod 10, a proportionately smaller voltage drop will be developed across the first indicator lamp 14, decreasing the magnitude of current flow therethrough and proportionately decreasing its illumination intensity. In addition to the electrical connection measurement above described, the test probe is ideally suitable for continuity checking, poor or missing ground or positive supply connections and for checking fuses in circuit without removing them from their sockets”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Bloxam by adding detects the electrical connection.

Regarding claim 3, the combination of Halac and Bloxam discloses the analyte sensor apparatus of claim 2.
Bloxam further discloses wherein the conduction path is characterized by a potential difference between the second contact (A) and the third contact (B) being less than 10% of a voltage applied by the circuit to the second contact (A) or the third contact (B) so as to measure the electrical connection (Col. 7 lines 10-38, “The magnitude of the test signal applied to the prod member 10 can be determined by the brightness of illumination of the first and second indicator lamps 14 and 17 respectively, when compared with their relative illumination intensity when referenced to the voltage magnitude at either the positive or the negative terminal of the storage battery. If a voltage of smaller magnitude (for example 8 volts) is applied to the test prod 10, a proportionately smaller voltage drop will be developed across the first indicator lamp 14, decreasing the magnitude of current flow therethrough and proportionately decreasing its illumination intensity. In addition to the electrical connection measurement above described, the test probe is ideally suitable for continuity checking, poor or missing ground or positive supply connections and for checking fuses in circuit without removing them from their sockets”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Bloxam by adding wherein the conduction path is characterized by a potential difference between the second contact (A) and the third contact (B) being less than 10% of a voltage applied by the circuit to the second contact (A) or the third contact (B) so as to measure the electrical connection. Halac discloses a device that can “verify the operational integrity of sensor 138. Testing operations may include verifying electrical properties of a sensor 138, verifying communication between a working electrode and contact 408, verifying communication between a reference electrode or additional electrodes and contact 406, and/or other electronic verification operations for sensor 138” Bloxam discloses “continuity checking” that includes applying a voltage to 10, which would cause “a proportionately smaller voltage drop will be developed across the first indicator lamp 14, decreasing the magnitude of current flow therethrough.” Bloxam does not provide a range for how much smaller the “voltage drop” can be compared to the voltage provided. As discussed in MPEP 2144.05 I, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”). The exact amount of less than 10% is a design choice that falls under “a proportionately smaller voltage drop”.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 1 above, and further in view of Mastrototaro (US6418332).
Regarding claim 9, Halac discloses the analyte sensor apparatus of claim 1.
Halac further discloses the contacts comprising a first test contact and a second test contact (Paragraph [0216], “Furthermore, external contacts 410 and 412 may be configured to electrically interface with processing circuitry of manufacturing equipment such one or more testing stations and/or one or more calibration stations”)
Halac does not disclose the sensing portion including a first resistor electrically connecting the first test contact to the second test contact; and the circuit including a second resistor on the PCBA and connected in series with the first resistor wherein the circuit measures a test voltage at a node between the first resistor and the second resistor so as to measure a potential difference across the first resistor used to detect the electrical connection.
However, Mastrototaro discloses the sensing portion including a first resistor electrically connecting the first test contact to the second test contact (first resistor #1001 & Col 7 lines 45-56, “Referring to FIG. 10, the test plug simulates the presence of an actual sensor electrode to produce a signal current that the monitor can measure. Monitor connector pins 79-82 are disposed in the monitor connector 72 portion of the test plug 70 (FIG.7) and are adapted for direct connection to the plug receptacle 26 of the glucose monitor 21. (FIG. 2) In one embodiment, the simulator has an electrical circuit 1003 that includes a first resistor 1001 connected between the monitor connector pin 80 which simulates a reference electrode connection and the monitor connector pin 79 which simulates a working electrode connection”); and the circuit including a second resistor on the PCBA and connected in series with the first resistor (Fig. 10 shows the first resistor #1001 and the second resistor #1002 are in series), wherein the circuit measures a test voltage at a node between the first resistor and the second resistor so as to measure a potential difference across the first resistor used to detect the electrical connection (Col 7 lines 45-56, “Referring to FIG. 10, the test plug simulates the presence of an actual sensor electrode to produce a signal current that the monitor can measure. Monitor connector pins 79-82 are disposed in the monitor connector 72 portion of the test plug 70 (FIG.7) and are adapted for direct connection to the plug receptacle 26 of the glucose monitor 21. (FIG. 2) In one embodiment, the simulator has an electrical circuit 1003 that includes a first resistor 1001 connected between the monitor connector pin 80 which simulates a reference electrode connection and the monitor connector pin 79 which simulates a working electrode connection” & Col 8 lines 21-27 “It will be appreciated that although the electrical circuitry shown in FIG. 10 has resistors arranged to produce a test current, many other circuitry arrangements comprised of other, known, electrical components, such as capacitors, inductors, semiconductor devices and voltage sources, can be incorporated in the test plug 70 to provide a suitable test current or other test signal,” where “other test signal” can be voltage. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Mastrototaro by adding the sensing portion including a first resistor electrically connecting the first test contact to the second test contact; and the circuit including a second resistor on the PCBA and connected in series with the first resistor wherein the circuit measures a test voltage at a node between the first resistor and the second resistor so as to measure a potential difference across the first resistor used to detect the electrical connection. Current and voltage are related via equivalent circuit models. It is well known in the art, the properties of Thevenin circuits vs. Norton circuits and how they are interchangeable to represent current or voltage sources. It would have been obvious to one skilled in the art to replace measuring signal current by applying a voltage by instead measuring a test voltage by applying a current. Thus, the prior art discloses the claim language.

Regarding claim 10, the combination of Halac and Mastrototaro discloses the analyte sensor apparatus of claim 9.
Mastrototaro further discloses wherein the test voltage is above a predetermined threshold confirming that the electrical connection is sufficient for measuring the concentration (Col 9 lines 38-43, “the monitor 21 can apply a test voltage through the cable 10 and the resistors 1001 and 1002 of the test plug 70 and measure the resulting current. The value of the current can be displayed on the monitor screen 28. If the value of the current falls within an acceptable range, then it is known that the monitor 21 and the cable 10 are operating properly”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Mastrototaro by adding wherein the test voltage is above a predetermined threshold confirming that the electrical connection is sufficient for measuring the concentration.

Regarding claim 12, the combination of Halac and Mastrototaro discloses the analyte sensor apparatus of claim 9.
Halac further discloses a transmitter transmitting at least one of the first resistance or the test voltage off the analyte sensor apparatus to a computer system tracking the sensor portion and/or providing updates using information determined from the first resistance or the test voltage ([0231] Testing data obtained by testing station 5002 may be stored and/or transmitted along with the identifier of sensor 138. Paragraph [0149], “The term “sensor data,” as used herein is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (and are not to be limited to a special or customized meaning), and furthermore refers without limitation to any data associated with a sensor, such as a continuous analyte sensor. Sensor data includes a raw data stream, or simply data stream, of analog or digital signals directly related to a measured analyte from an analyte sensor (or other signal received from another sensor), as well as calibrated and/or filtered raw data. In one example, the sensor data comprises digital data in “counts” converted by an A/D converter from an analog signal (e.g., voltage or amps) and includes one or more data points representative of a glucose concentration”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halac and Mastrototaro as applied to claim 9 above, and further in view of Beaty (US20200025707).
Regarding claim 11, the combination of Halac and Mastrototaro discloses the analyte sensor apparatus of claim 9.
Mastrototaro further discloses wherein: the first resistor has a resistance tagging the sensor portion (Col 7 lines 52-56,“the simulator has an electrical circuit 1003 that includes a first resistor 1001 connected between the monitor connector pin 80 which simulates a reference electrode connection and the monitor connector pin 79 which simulates a working electrode connection”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Mastrototaro by adding wherein: the first resistor has a resistance tagging the sensor portion.
The combination of Halac and Mastrototaro does not disclose so that the test voltage or the first resistance determined from the test voltage can be used to identify at least one of: a product line associated with sensor portion, a type of analyte measured using the sensor portion, a batch or lot comprising the sensor portion, or a calibration needed to measure the concentration level using the sensor portion.
However, Beaty discloses so that the test voltage or the first resistance determined from the test voltage can be used to identify at least one of: a product line associated with sensor portion, a type of analyte measured using the sensor portion, a batch or lot comprising the sensor portion, or a calibration needed to measure the concentration level using the sensor portion (Paragraph [0060], “Advantageously, the test systems and methods herein can be used to implement a variety of calibrations, compensations, or corrections that can be tailored to a specific biosensor or test system and the operational parameters for the system to improve an electrochemical measurement's accuracy and reliability”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Mastrototaro to incorporate the teachings of Beaty by adding so that the test voltage or the first resistance determined from the test voltage can be used to identify a calibration needed to measure the concentration level using the sensor portion.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halac and Mastrototaro as applied to claim 9 above, and further in view of Nogueira (US2017181676; cited by Applicant).
Regarding claim 14, the combination of Halac and Mastrototaro discloses the analyte sensor apparatus of claim 9.
Halac further discloses a computer implemented system, comprising the one or more processors (Processor module #214); one or more memories (program memory #216); and one or more programs or algorithms stored in the one or more memories (Paragraph [0195], “The program memory 216 may be implemented as a semi-static memory for storing data, such as an identifier for a coupled sensor 138 (e.g., a sensor identifier (ID)) and for storing code (also referred to as program code) to configure the ASIC 205 to perform one or more of the operations/functions described herein. For example, the program code may configure processor module 214 to process data streams or counts, filter, perform the calibration methods described below, perform fail-safe checking, and the like”) use the first resistance to calculate the concentration level of the analyte Paragraph [0184], “FIG. 2 depicts an example of electronics 112 that may be used in sensor electronics 112 or may be implemented in a manufacturing station such as a testing station, a calibration station, a smart carrier, or other equipment used during manufacturing of device 101, in accordance with some example implementations. The sensor electronics 112 may include electronics components that are configured to process sensor information, such as sensor data, and generate transformed sensor data and displayable sensor information, e.g., via a processor module. For example, the processor module may transform sensor data into one or more of the following: filtered sensor data (e.g., one or more filtered analyte concentration values), raw sensor data, calibrated sensor data (e.g., one or more calibrated analyte concentration values), rate of change information, trend information, rate of acceleration/deceleration information, sensor diagnostic information, location information, alarm/alert information, calibration information such as may be determined by factory calibration algorithms as disclosed herein, smoothing and/or filtering algorithms of sensor data, and/or the like.”
The combination of Halac and Mastrototaro does not disclose determine the first resistance from the test voltage.
However, Nogueira discloses determine the first resistance from the test voltage (Paragraph [0014], “In accordance with another embodiment of the invention, a method for determining the validity of glucose sensor data, the glucose sensor having physical sensor electronics, a microcontroller, and a working electrode, and being in operational contact with a display device configured to display the data to a user, comprises: performing, by the microcontroller, an electrochemical impedance spectroscopy (EIS) procedure to obtain real impedance values for the electrode” & “real impedance values” is resistance which when measured via electrochemical impedance spectroscopy is done through current and voltage)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac and Mastrototaro to incorporate the teachings of Nogueira by adding wherein the one or more programs or algorithms executed by the one or more processors: determine the first resistance from the test voltage. It is advantageous to measure resistance from test voltage because the resistor represents the sensor’s resistance which can be used to calibrate the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 1 above, and further in view of Chang (US20080133146).
Regarding claim 15, Halac discloses the analyte sensor of claim 1.
Halac does not disclose wherein the circuit comprises a switch activating the circuit during a device level testing mode of the analyte sensor apparatus and powering off the circuit after the electrical connection is detected so that the circuit is de-activated during normal operation of the analyte sensor apparatus measuring the concentration level of the analyte using the electrical current.
However, Chang discloses wherein the circuit comprises a switch activating the circuit during a device level testing mode of the analyte sensor apparatus and powering off the circuit after the electrical connection is detected so that the circuit is de-activated during normal operation of the analyte sensor apparatus measuring the concentration level of the analyte using the electrical current (Paragraph [0019], “The test device 10 includes a housing 12, an optional power button 14, an optional scroll element or button 16, a display panel 18, an optional one-step activation button 19, and an optional indicating mechanism 20. The power button 14 is used to turn the test device 10 on and off. Alternatively, the test device 10 may automatically activate upon receipt of a test sensor. Alternatively, an initial activation (e.g., depression) of the scroll button 16 activates the test device 10. The display panel 18 displays the test results and will be described more fully with respect to FIGS. 5-7 below. The optional indicating mechanism 20 (e.g., an LED) is used to alert the user to an alarm condition, such as an abnormal reading, a glucose reading that is too high or too low, or another problem, with the test device 10. In an alternative embodiment, there is no indicating mechanism 20 and the display panel 18 is used to alert the user to the alarm condition. The test device 10 may also have an alphanumeric display 56 (FIG. 5) for displaying exact numeric readings and other information such as the time and date of the readings, the user's exercise and menu information, and other disease-control information”.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Chang by adding wherein the circuit comprises a switch activating the circuit during a device level testing mode of the analyte sensor apparatus and powering off the circuit after the electrical connection is detected so that the circuit is de-activated during normal operation of the analyte sensor apparatus measuring the concentration level of the analyte using the electrical current.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 1 above, and further in view of Antonio (US20170290534; cited by Applicant).
Regarding claim 16, Halac discloses the analyte sensor of claim 1.
Halac further discloses a battery connected to the processors for powering the processors (Paragraph [0194] battery #234); an elastomer (Paragraph [0017], “elastomer”); a housing  (housing #128) housing the PCBA (Paragraph [0217], “In some embodiments, substrate 404 may be sized and shaped to mechanically interface with housing 128 and electrically interface with sensor electronics 112 inside housing 128”) and the elastomer (Paragraph [0217], “Sensor 138 may be permanently coupled to a component of sensor carrier 402 (e.g. substrate 404) by using, for example…a conductive polymer (e.g. conductive elastomer)” & Fig. 6 shows the connection location between sensor #138 and sensor carrier#402 is inside housing 128), the housing comprising a top portion and a bottom portion (Paragraph [0248], “Housing 128 may be composed of two housing components, top housing 520 and bottom housing 522. Top housing 520 and bottom housing 522 can be assembled together to form housing 128”); an insertion needle (Paragraph [0248], “FIGS. 13A illustrates an aperture 524 within top housing 520 configured to allow for an insertion component (e.g. hypodermic needle, C-needle, V-needle, open sided needle, etc.) to pass through the wearable assembly 600 for insertion and/or retraction”) connected to the sensing portion (Paragraph [0204], “The housing 128 may include a through-hole 180 that cooperates with a sensor inserter device (not shown) that is used for implanting the sensor 138 under the skin of a subject”); and wherein: the circuit outputs a test signal in response to detecting the electrical connection (Paragraph [0006], “There are various steps in the manufacturing process of an analyte sensor such as a continuous analyte sensor for which temporary mechanical and electrical connections between the sensor and manufacturing equipment such as testing and/or calibration equipment are used. These connections are facilitated by accurate placement and alignment of the sensor to mechanical and electrical interfaces of the testing and/or calibration equipment”), and the one or more of the processors compute the concentration level of the analyte using the electrical current (Paragraph [0142], “Because for each glucose molecule metabolized, there is a proportional change in the co-reactant O2 and the product H2O2, one can use an electrode to monitor the current change in either the co-reactant or the product to determine glucose concentration” & Paragraph [0184], “the sensor electronics 112 may include electronics components that are configured to process sensor information, such as sensor data, and generate transformed sensor data and displayable sensor information, e.g., via a processor module”) after:-6- 130.0160US01receiving the test signal indicating the electrical connection of the PCBA to the sensing portion (Paragraph [0055], “The method may comprise testing the electronic circuitry for functionality prior to the attaching. The method may comprise testing the analyte sensor for functionality prior to the attaching”); and deployment of the sensing portion by the insertion needle into the environment inside a body when the housing is attached to an exterior of the body (Paragraph [0204], “An adhesive patch 126 can couple the housing 128 to the skin of the host…The housing 128 may include a through-hole 180 that cooperates with a sensor inserter device (not shown) that is used for implanting the sensor 138 under the skin of a subject”).  
Halac does not disclose a housing housing the battery, wherein closure of the housing attaching the top portion to the bottom portion clamps the contacts between the elastomer and the PCBA so as to cause physical contact and the electrical connection between the contacts and the sensor connection contacts on the PCBA.
However, Antonio discloses a housing housing the battery (Paragraph [0352], “Transmitter shell 907 includes a shell subassembly 912 including a custom portion 914 that houses, for example, a custom battery”), wherein closure of the housing attaching the top portion to the bottom portion clamps the contacts between the elastomer and the PCBA so as to cause physical contact (Fig. 5B & Paragraph [0341], “In FIG. 5B, an elastomeric connector 402 is placed on top of sensor head 504. In various embodiments, elastomeric connector 402 is retained by a rib structure 506 or by any other suitable structure such as a spring, a snap fit, etc. Rib structure 506 provides dead volume for elastomeric connector 402 to expand into in response to a transmitter assembly being connected to the sensor assembly”) and the electrical connection between the contacts and the sensor connection contacts on the PCBA (Paragraph [0018], “the sensor stack including at least one sensor head having at least one electrical contact pad adapted to connect to at least one elastomeric connector”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halac to incorporate the teachings of Antonio by adding a housing housing the battery, wherein closure of the housing attaching the top portion to the bottom portion clamps the contacts between the elastomer and the PCBA so as to cause physical contact and the electrical connection between the contacts and the sensor connection contacts on the PCBA.

Regarding claim 17, the combination of Halac and Antonio discloses the analyte sensor apparatus of claim 16.
Halac further discloses the analyte sensing layer includes an enzyme having a composition that reacts with the analyte, comprising glucose, to form a byproduct, the byproduct detectably altering the electrical current at the working electrode (Paragraph [0142], “Because for each glucose molecule metabolized, there is a proportional change in the co-reactant O2 and the product H2O2, one can use an electrode to monitor the current change in either the co-reactant or the product to determine glucose concentration”), and the test signal indicates the electrical connection enabling the processors to compute the concentration level useful for determining an administration of insulin to the body of a diabetic patient (Paragraph [0238], “Manufacturing operations that may be performed for sensors 138 coupled to carrier 5800 may also include calibration operations. Because carrier 5800 can perform connection testing early in the manufacturing process, improved analyte/electrochemical calibration can be performed by carrier 5800 itself and/or in cooperation with external manufacturing equipment. Calibration data may be gathered, processed, stored, and/or transmitted by carrier 5800” & Paragraph [0330], “Manufacturing operations that may be performed for sensors 138 coupled to carrier 5800 may also include analyte concentration measurements. For example, carrier 5800 may be moved by manufacturing equipment (e.g., a robotic arm) to expose the sensors 138 mounted in the carrier through various analyte baths (e.g., glucose baths). Carrier 5800 may gather electrical potential measurements during the various bath exposures. Information associated with the electrical potential measurements during the various bath exposures may be gathered, processed, stored, and/or transmitted by carrier 5800”).  

Regarding claim 18, the combination of Halac and Antonio discloses the analyte sensor apparatus of claim 17.
Halac further discloses wherein the insulin pump delivers insulin to the diabetic patient depending on the concentration level measured after the one or more processors receive the test signal indicating the electrical connection (Paragraph [0171], “The system 100 may include other devices and/or sensors, such as medicament delivery pump 102 and glucose meter 104”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20200268295 discloses a “portable complex sensor device for measuring a plurality of pieces of biometric information and a measurement method” (paragraph [0001]) including “a plurality of electrodes for receiving the biometric information” (abstract).
US2017127982 (cited by Applicant) discloses “the sensor set comprising a sensor having a distal segment thereon at a distal end for generating at least one electrical signal representative of a characteristic, such as blood glucose, of a patient, the sensor including at least two contact pads at a proximal end, wherein each of the at least two contact pads are coupled to the distal segment to receive the electrical signals therefrom” (Paragraph [0009]). It also discloses “A test plug may be included as part of the sensor set in addition to the mounting base. The test plug may be sold as part of the sensor set or separately. It is also possible to sell components of the sensor set, such as the mounting base or the connector, without the other components” (Paragraph [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CC

/David J. McCrosky/Primary Examiner, Art Unit 3791